DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,036,688 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 9, 17 recites similar steps such as: sending a availability request…, receiving indication that data is available.., receiving indication that data is unavailable..; based on indications, determine an estimate of network speed…, receiving a first portions of data…, receiving a second portion of data.  The instant application is a variant of parent using estimated network speed and with an additional step of receiving data in two portions. 





Instant Application
Parent 11,036,688 B2
1. A method comprising: 

sending, by a computing device and to each of a plurality of other computing devices, an availability request for data to be shared among the plurality of other computing devices; 



receiving, by the computing device and from a first subset of the plurality of other computing devices, one or more first indications that the data is available; 

receiving, by the computing device and from a second subset of the plurality of other computing devices, one or more second indications that the data is unavailable; and 

based on the one or more first indications and the one or more second indications, sending, by the computing device and to the first subset, a request to determine an estimate of network speed with the second subset, wherein based on the request to determine the estimate of network speed, the second subset is caused to: 

receive a first portion of the data from the first subset of the plurality of other computing devices, wherein the first portion of the data is indicative of network conditions for communication between the first subset and the second subset, select, based on the first portion of the data, at least one of the first subset as a source of the data, and 

receive a second portion of the data from the selected at least one of the first subset.
1. A method comprising: 

receiving, by a first computing device and from a second computing device of a plurality of computing devices in communication with the first computing device, an availability request for data that is to be shared with the first computing device; 

determining, based on the availability request for data, that the data is unavailable at the first computing device; 


receiving, based on the determination that the data is unavailable at the first computing device, a subset of the data from one or more devices of the plurality of computing devices; 

selecting, based on an amount of the subset of the data received from the one or more devices, the one or more devices as a source of the data, the amount of the subset of the data being indicative of conditions of a network that communicatively couples the plurality of computing devices together; and 


receiving, by the first computing device and from the one or more devices, at least a portion of the data to enable access to the portion of the data by an application of the first computing device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451